DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-26 and 29 in the reply filed on 08/16/2021 is acknowledged.
Claims 27-29 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a third insulation substrate” is indefinite. It is unclear whether this means that there are three insulation substrates, or whether it means there is a third substrate that is for 
Regarding claim 3, it is unclear whether “in particular 0.3 to 1.0 mm” is requiring this range, or whether it is just an example. 
Regarding claim 10, the language “conductive carbon particular mixed with a binder” is unclear and therefore indefinite. If the claim intended to recite “in particular”, it would be indefinite as to whether it is required, or just an example. 
Claim 12 recites the limitation "the boundary area".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the end of the claim recites “the first and/or third layer”; however, the beginning of the claim recites “the first, the second, and/or the third layer”. This renders the claim indefinite. 
Regarding claims 18, 20, 23, 24 and 26, the language “in particular” is indefinite. It is unclear whether it requires the limitations that follow, or whether they are merely examples. 
Claim 25 recites the limitation "the boundary area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “first and second fibers” and “second and third fibers”. It is unclear whether or not these are the same fibers previously recited. If they are, the limitations should include “the”. 
Even though claim 27 is withdrawn, if Applicant plans on seeking rejoineder, the following rejections would be made: “the water” lacks antecedent basis. “[R]emoving the water from the deposits to form a wet fibrous mat or sheet” is unclear since if the water is removed, it would no longer be “wet”. Finally, the claim is drawn to a process of preparation of a filter medium of claim 1, but the claim appears to just recite forming the first conductive fibrous substrate of claim 1, but does not recite the second or third substrates. 
Regarding claim 28, the language “contains second fibers having a second fiber average diameter” is redundant in light of claim 27. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims would be allowed if the rejections above were overcome. The prior art fails to disclose or make obvious the filter medium of claim 1. Although WO 98/22222 discloses an insulation substrate sandwiched between two conductive fibrous layers, wherein at least one of the conductive layers includes activated carbon (see figures and claims 1, 2 and 7), this reference does not disclose that the first conductive fibrous substrate comprises 3 layers with different average fiber diameters and activated carbon in the middle layer. Therefore, the prior art does not disclose or make obvious independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776